Citation Nr: 1137876	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to October 1954.  He died in March 1987.  The appellant is his widow (surviving spouse). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In November 2010, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2010).  The report, dated in November 2010, has been associated with the claims folder for consideration by the Board.  As required by statute and regulation, in January 2011 the Board provided the appellant and her representative copies of this report and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2010).  In response, the appellant submitted additional medical treatise evidence within the 60-day timeframe, with a waiver of RO consideration of this evidence.  Id.

In March 2011, the Board remanded this issue to the RO for additional development.  The case has now been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id.  In this case, the Board finds that another remand to the RO is necessary to ensure compliance with the directives in the March 2011 Board remand as set forth below. 

In March 2011, the Board remanded this matter to the RO/AMC to obtain pension claim(s) from the 1950s, to include VA pension decision(s) and the medical evidence from the 1950s used to make earlier pension determination(s).  In particular, the Board noted that an October 1982 VA administrative decision referenced an earlier reopened claim for pension dated in September 1956, which at that time was also accompanied by medical evidence from the 1950s.   However, the AMC, which undertook the additional development, did not attempt to obtain these records.  VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Thus, another remand to the RO (via the AMC) is required for further efforts to include these VA pension documents and medical records from the 1950s with the claims file. 

Additionally, in the March 2011 remand, the Board instructed the RO/AMC to obtain any relevant medical treatment records from the San Juan VA medical center dated from 1954 to 1959.  Although the AMC made a request for all medical records for this time period, the request was made with the wrong Veteran's name along with the correct claim number and social security number.  VA's duty to assist includes obtaining records of all relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  As such, the Board finds that the RO (AMC) should make another attempt to determine whether additional, relevant San Juan VAMC records dated from 1954 to 1959 exist (providing the correct Veteran's name, claim number, and social security number), and if so, to obtain them on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to secure additional pertinent evidence that may have been present in the claims folder at one time but is now missing.  This evidence consists of the following: any pension claims from the 1950s, any VA pension decisions from the 1950s, and medical evidence from the 1950s used to make any earlier pension determination at that time.  See the October 1982 VA administrative decision that discussed a "reopened" September 1956 pension claim accompanied by medical evidence; and January 2011 appellant statement that the Veteran applied for pension benefits in 1954, 1955, or 1956.  All attempts to obtain these records should be documented in the claims file. 

2.  Make another attempt to obtain the records of any relevant medical treatment for the Veteran, providing his correct name, social security number and claim number, from the San Juan VAMC dated from 1954 to 1959.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

3.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the claim for service connection for the cause of the Veteran's death.  If this claim is not granted to the appellant's satisfaction, send the appellant and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


